Citation Nr: 0122679	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to March 
1962.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) which denied the veteran's claims of entitlement to 
increased disability ratings.

Appellate consideration of the issue of entitlement to an 
increased rating for bilateral pes planus will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDING OF FACT

Impairment resulting from the veteran's lumbosacral strain is 
most appropriately rated under the provisions of Diagnostic 
Code 5295.


CONCLUSION OF LAW

The currently-assigned 40 percent disability rating for 
lumbosacral strain is continued.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.

The veteran in essence contends that a higher disability 
rating is warranted for his service-connected lumbosacral 
strain.  He asserts that greater impairment results from his 
back disability than is reflected by the disability rating 
currently assigned.  Specifically, he asserts that he never 
achieves relief from his back pain.  He requests that a 
60 percent disability rating be assigned.

Initial matter-duty to assist

The Board has given due consideration to the provisions of 
the recently-passed Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)], 
as those provisions impact upon the adjudication of the 
veteran's current claim.  Recently-enacted regulations 
implementing the VCAA are applicable as well.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA essentially provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law in the October 1999 Statement of 
the Case.  In addition, VA made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including obtaining recent VA 
outpatient treatment records and providing him with a VA 
physical examination in January 1999.  The veteran and his 
representative have pointed to no existing records which 
would be pertinent to the issue currently under 
consideration, and the Board has identified none from the 
record.  In addition, the veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.

Factual background

Service connection for lumbosacral strain was granted by 
rating decision of June 1962, based upon evidence contained 
in the veteran's service medical records and the report of 
his initial post-service VA examination.  A 10 percent 
disability rating was assigned to reflect the impairment 
resulting from the disability.  The disability rating 
assigned to his lumbosacral strain was increased to 
40 percent, effective in February 1978, based upon medical 
evidence showing greater impairment commensurate with the 
criteria for a 40 percent rating.  

In essence, and as will be discussed in greater detail below, 
the veteran's extensive medical records demonstrate diagnoses 
of lumbosacral strain for many years after service.  
Osteoarthritis of the lumbar spine was evidently initially 
diagnosed during a VA physical examination in May 1980, at 
which time the veteran was 64 years of age.  On VA 
examination in August 1991, minor degenerative changes of the 
veteran's lumbar spine were noted.  He was 75 years of age at 
the time of the examination.  Evidence of a lumbar disc bulge 
was evidently first identified on CT scan in 1993.      

The instant claim for an increased rating was received by the 
VA in August 1998.  As noted by the Board above, a VA 
orthopedic examination was provided in January 1999.  With 
regard to his back pain, the veteran reported pain after 
walking more than ten minutes or sitting more than an hour 
and a half.  He also described having flare-ups once a month 
for several days at a time, which resolve into a constant 
feeling of discomfort.  He stated that he had been using a 
cane to walk for more than ten years.  Upon clinical 
examination the examiner noted mild kyphosis, no muscle 
atrophy or fasciculation.  The muscle groups in the veteran's 
back were symmetrical and normal.  There was no warmness or 
tenderness.  Lumbosacral flexion and extension were limited 
by pain to 60 degrees of flexion and 20 degrees of extension.  
The examiner found no neurologic abnormality.  X-rays taken 
in conjunction with the examination were interpreted as 
showing degenerative osteoarthritic disc disease in the 
lumbar spine.  The examiner concluded the report with a 
diagnostic impression of lumbar disc disease with 
degenerative joint disease and noted that pain causes mild 
functional impairment. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The currently-assigned 40 percent disability rating reflects 
severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5295 (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran is seeking as disability rating in excess for his 
service-connected lumbosacral strain.  This disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  As discussed above, 40 
percent is the highest rating available under that diagnostic 
code. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board is required to 
consider whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The veteran could therefore conceivably be awarded a higher 
schedular rating if his disability could be rated under 
another, more appropriate Diagnostic Code.   

It is clear that pathology such as cord involvement and 
ankylosis of the lumbosacral spine is not present.  
Accordingly, such diagnostic codes as 5285, 5286 and 5289 are 
not for consideration.  Although Diagnostic Code 5292 
[limitation of motion of the lumbar spine] is potentially 
applicable, like Diagnostic Code 5295 the maximum disability 
rating provide is 40 percent, and its use would therefore not 
avail the veteran. 

Also for potential consideration is Diagnostic Code 5293 
[intervertebral disc syndrome].  Under Diagnostic Code 5293, 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, may be assigned a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board observes that it is clear that the veteran, who is 
now 86 years of age, currently has degenerative 
osteoarthritic disc disease of the lumbar spine.  See the 
January 1999 VA examination report.  The question which must 
be answered, then, is whether the veteran's service-connected 
lumbosacral strain is more appropriately rated as 
intervertebral disc syndrome.  Upon review of the facts of 
the veteran's case, the Board is of the opinion that 
Diagnostic Code 5293 is not more appropriate for rating the 
veteran's service-connected disability than Diagnostic Code 
5295.  
As will be discussed below, the medical evidence indicates 
that the veteran's osteoarthritic disc disease is of 
relatively recent onset and has not been medically associated 
with his longstanding service-connected lumbosacral strain.

VA's grant of service connection for lumbosacral strain was 
based on service medical records from the 1950s which 
documented treatment for that disability.  There was no 
mention of disc disease in the veteran's service medical 
records.  
Subsequent VA examination reports continued to document 
lumbosacral strain, with no mention being made of disc 
disease.  See VA examination reports dated June 1962, July  
1967, September 1975, February 1978, May 1980, December 1986, 
July 1989 and August 1991.  A disc problem was initially 
identified in 1993; see the April 1994 VA examination report. 
At the time, the veteran was 78 years of age.  Disc disease 
was confirmed in subsequent examination reports, most 
recently in the January 1999 report discussed in detail 
above.  

The medical records thus reflect that the veteran has 
developed, in recent years, degenerative disc disease in the 
lumbar area.  No physician has attributed the veteran's disc 
disease to his service-connected lumbosacral strain, either 
as a maturation of the service-connected disability or as 
secondary to the service-connected disability.  Moreover, the 
veteran has not contended that his disc disease is part and 
parcel of the service-connected lumbosacral strain. 

Therefore, because the veteran is not in receipt of service 
connection for intervertebral disc disease, which first 
developed decades after he retired from service and which has 
not been attributed in any way to his service-connected 
lumbosacral strain, the Board concludes that his service-
connected disability, lumbosacral strain, cannot be more 
appropriately rated under the provisions of Diagnostic Code 
5293.  The criteria of Diagnostic Code 5295, which provide 
for rating the veteran's precise service-connected 
disability, lumbosacral strain, thus remains the most 
appropriate Diagnostic Code for the evaluation of his 
impairment.

As indicated above, the currently assigned 40 percent 
disability rating is the maximum schedular rating provided 
under Diagnostic Code 5295.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999). See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court further determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  In the instant case, the 
veteran is receiving a 40 percent evaluation for his service-
connected lumbosacral strain under Diagnostic Code 5295, 
which is the maximum allowable rating. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration. See Johnston, 10 Vet. App. at 85.

A higher rate of compensation could conceivably be awarded on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).  
In this case, however, it does not appear that the veteran 
requested, or the RO considered, entitlement to an 
extraschedular rating.  The Board observes that the RO 
provided the veteran with the substance of this regulation in 
the October 1999 Statement of the Case, but did actually 
consider the matter.  Under Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board cannot make that determination in the first 
instance.  See also VAOPGCPREC 6-96.   

The Board observes in passing that there is little recent 
evidence of lumbosacral strain, evidently because this 
service-connected disability has been overshadowed by the 
recently-developed disc problem described above.  In any 
event, the veteran's 40 percent disability rating for 
lumbosacral strain has been in effect since February 1978.  
Under the governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  There is no 
such showing here.  The 40 percent rating is thus preserved 
at that level and may not be reduced.

In short, because the currently-assigned disability rating 
represents the highest schedular disability rating which may 
be assigned under the terms of Diagnostic Code 5295 and 
because the current rating is protected from reduction by 
virtue of its longevity, the Board holds that the currently 
assigned 40 percent disability rating for the veteran's 
service-connected lumbosacral strain is continued.  The 
benefits sought on appeal as to this issue are accordingly 
denied.

ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.


REMAND

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected pes planus.  Service connection for 
bilateral pes planus was granted in a June 1962 rating 
decision.  A 10 percent disability rating was assigned at 
that time and has been in effect ever since.   

During the January 1999 examination, the veteran reported 
that he has chronic foot pain, which improves when he 
elevates his feet.  He noted flare-ups manifested by sharp 
pain upon walking or standing.  He stated he had no problems 
carrying out his normal activities of daily living, but he 
cannot walk for even short distances without having pain in 
his feet.  Upon examination, the examiner noted that the 
veteran's feet had arches when in a non weight-bearing 
position.  When standing, however, his feet were flat.  There 
was clinical evidence of plantar fasciitis, in the form of 
tenderness upon palpation of the plantar fascia.  There was 
no other abnormality noted in the physical examination.  The 
report of the X-ray testing reflects that the films were 
taken in a non weight-bearing position.  In that position, 
the X-ray films were interpreted as showing normal feet.  The 
radiologist recommended, however, that to evaluate pes 
planus, a standing view image of the feet would be helpful.

The governing regulation provides that in evaluating the 
impairment resulting from flat feet, symptoms including 
pronation, tenderness of the plantar surfaces, displacement 
and spasm of the tendo achillis, indications of swelling on 
use, and characteristic callosities must be identified and 
assessed.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).  

It is the opinion of the Board that the January 1999 
examination report does not provide enough evidence regarding 
whether the veteran's feet are pronated, indications of 
swelling on use, or whether he has callosities which would be 
reflective of impairment resulting from his service-connected 
flat feet.  Additionally, the radiologist's recommendation 
that X-rays in the weight-bearing position be taken is 
important to note.  For these reasons, a remand for another 
VA examination is necessary.  

Because the veteran has indicated that he does not receive 
medical treatment for his bilateral pes planus, it would 
appear that there are no pertinent outstanding medical 
records to obtain.  If the veteran has subsequently sought 
medical treatment for symptoms involving his feet, he should 
inform the RO so that copies of these records may be obtained 
for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to evaluate the extent and 
severity of impairment resulting from 
service-connected bilateral pes planus.  
The veteran's VA claims folder must be 
made available to the examiner for 
review.  All tests and studies deemed 
helpful, to include X-ray studies taken 
in a weight-bearing position, as deemed 
appropriate in light of the veteran's 
health and physical condition, should be 
accomplished.  The examiner is requested 
to specifically comment upon whether the 
veteran's feet are pronated, indications 
of swelling on use, and whether he has 
callosities which would be reflective of 
impairment resulting from his service-
connected flat feet.  All other 
functional impairment resulting from the 
veteran's service-connected disability 
should be identified as well.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations (66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for his 
service-connected pes planus.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

